Citation Nr: 1719313	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-09 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 


FINDINGS OF FACT

1. In a September 1986 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus; the Veteran did not appeal that decision or submit relevant evidence during the appeal period and that decision is final.

2. Some of the evidence received since the September 1986 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss and tinnitus.

3. Competent medical evidence indicates that the Veteran's bilateral hearing loss disability is related to his military service, to include noise exposure therein.

4. Competent medical evidence indicates the Veteran's tinnitus is secondary to his hearing loss. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2016).

2. New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The Veteran's claim for service connection for bilateral hearing loss and tinnitus was initially denied in a September 1986 rating decision.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In May 2010, the Veteran filed a request to reopen his claims for service connection for bilateral hearing loss and tinnitus.  In an August 2010 rating decision, the RO reopened the Veteran's claims, but denied them on the merits.  Regardless of the RO's actions, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to    grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose      of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the September 1986 rating decision included service treatment records, post-service medical records, and a VA examination report.  Service connection was denied because there was no evidence of record showing that the Veteran's current bilateral hearing loss and tinnitus disabilities occurred in or were caused by service.

Evidence added to the record since the September 1986 rating decision consists of additional treatment records, additional lay statements, and the Veteran's hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disabilities.  In   this regard, the Veteran testified that he has had hearing loss ever since leaving the military.  He also testified that he has had ringing in his ears since service, which has been constant.  His wife testified that she recalled him as always having trouble hearing since they met in 1983.  Furthermore, in May 2010 his private ear, nose,   and throat (ENT) physician provided a positive opinion linking both the Veteran's bilateral hearing loss and tinnitus to service.  Finally, the Veteran's friend also submitted a buddy statement attesting to the Veteran's in-service noise exposure.  As the threshold to reopen claims is low, the Board finds that new and material evidence has been submitted.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes     that the disability was incurred in service.  38 C.F.R. § 3.303(d).	

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies   500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland   CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as sensorineural hearing loss and tinnitus, become manifest to a degree of 10 percent within one year from date of termination of such service,    such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at   38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hearing Loss

The Veteran contends that during his military service he encountered severe noise exposure as a military pilot, exposing him to noise from helicopter engines and due to weapons fire, without ever being issued hearing protection that was practical to wear with his flight helmet, resulting in his current hearing loss. 

At the outset, the Board notes the record reflects the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385, as shown on the June 2010 VA examination.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  

A review of the Veteran's DD Form 214 reveals that he achieved Air and Aviation medals during his period of service.  Furthermore, the Veteran served as a pilot during his Army service and VA has conceded noise exposure during service.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  Accordingly, the second criterion for establishing service connection, an in-service event or injury, has been met. Thus, the question becomes whether the disability is related to service.  

The Board notes that, prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since December 31, 1970, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through December 31, 1970, the ASA standards have been converted to ISO-ANSI standards.  
The Veteran's service treatment records include a July 1967 enlistment audiogram, an August 1967 flight training audiogram, and July 1968, October 1969, and October 1970 annual physical audiograms, at which times auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using ASA or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standards by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

The July 1967 enlistment audiogram, when converted to ISO-ANSI standards, showed pure tone thresholds of 10, 15, 15, 10 and 10 decibels in the right ear and 10, 10, 20, 10, and 10 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz (specified frequencies).  Under ASA standards and when converted to ISO-ANSI standards, the August 1967, July 1968, October 1969, and October 1970 audiograms revealed normal hearing at the specified frequencies.  Finally, the December 1970 separation audiogram, marked as being recorded under ASA units, when converted to ISO-ANSI standards, showed pure tone thresholds of 20, 15, 20, 10 and 15 decibels in the right ear and 15, 15, 25, 10, and 30 decibels in the left ear at the specified frequencies.  

A hearing loss disability was first shown in the right ear in January 1975, approximately five years after separation, on the Veteran's retention audiogram, which revealed pure tone thresholds of 15, 10, 20, 30, and 50 decibels in the right ear and 20, 15, 25, 10, and 30 decibels in the left ear at the specified frequencies.  However, as there is no competent evidence of a hearing loss disability in service    or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  
On VA examination in July 1986, audiology examination showed pure tone thresholds of 40 decibels or greater in both ears at 4000 Hertz. The examiner      noted that the December 1970 separation examination revealed normal hearing         as did the VA audiology examination, except for bilateral high frequency hearing loss at 4000 Hertz during the July 1986 audiology examination.

In May 2010, a private ENT physician examined the Veteran and found that he suffered from high frequency sensorineural hearing loss.  The Veteran noted his history of noise exposure in service as a pilot who flew helicopters and straight     wing planes as well.  The physician noted testing showed significant high frequency sensorineural hearing loss with word recognition of 88 percent on the right and 84 percent on the left.  The physician opined that the Veteran's hearing loss findings are consistent with his history of noise exposure during the military.  

On VA examination in June 2010, audiology examination showed pure tone thresholds ranging from 20 to 85 decibels in the right ear and from 20 to 75 decibels in the left ear at 500 to 4000 Hertz.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result       of his military service.  The examiner reasoned that the Veteran's hearing loss was within normal limits at his 1970 separation examination, but thresholds    were not recorded for 3000 and 6000 Hertz, and therefore, the possibility existed that hearing loss was present at that time and not identified.  However, she noted that the thresholds for 4000 Hertz were recorded for both ears and were normal.  Ultimately, she concluded, if a loss was present at the adjacent frequencies, it would be an atypical presentation for a noise induced hearing loss and therefore, unlikely.

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

B. Tinnitus

The Veteran essentially asserts that he developed tinnitus following exposure to hazardous noise from helicopter engines and weapons fire in service.  The medical evidence of record reveals a current diagnosis of tinnitus.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question becomes whether this condition is related to service.  

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus.  However, the Veteran's May 2010 private physician opined that the Veteran's tinnitus was secondary to his high frequency sensorineural hearing loss.  Upon VA examination in June 2010, that examiner also opined that the Veteran's tinnitus was a symptom of his hearing loss.  

As the Board has granted service connection for hearing loss as noted above, service connection for tinnitus as secondary to the hearing loss is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


